Citation Nr: 1739144	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-22 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary condition (COPD).

2. Entitlement to service connection for a heart condition, to include congestive heart failure (CHF).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In June 2013 the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in July 2013.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2013 and requested a Board hearing. 

In October 2016, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the Veteran's electronic claims file.

Subsequent to the Board hearing, additional evidence was associated with the record.  Specifically, the Veteran submitted additional treatment records directly to the Board.  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1) (West 2014) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013). 

The Board notes that the Veteran originally filed a claim for ischemic heart disease (IHD) in May 2012.  In a June 2012 VA examination, the VA examiner did not diagnose the Veteran with IHD, but found that he had CHF.  As such, the Board has recharacterized the issues on the title page to appropriately reflect the Veteran's current heart condition diagnosis.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this Veteran's case should take into consideration the existence of both electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to adjudication of the Veteran's claims for COPD and a heart condition, to include CHF.

The Veteran claims that his exposure to herbicide agents while in service caused his COPD and his heart condition, to include CHF.

The Veteran was stationed in Vietnam from June 1968 to June 1969; therefore, he is presumed to have been exposure to herbicide agents in service.

At the Veteran's October 2016 Board hearing, he testified that he began having symptoms of shortness of breath, wheezing, and coughing while he was stationed in Vietnam.  The Veteran reported that when he asked a medic why he had these symptoms, he was told that it was because of the spray used in the area.  Additionally, the Veteran's medical record contains notations from respiratory therapy sessions that indicate a diagnosis of COPD, exposure to AO.  See October 2007 and December 2011 VA medical records.  The Veteran also testified that because he had an MOS as a tire repairman, he was exposed to asbestos from brake pads, which he claims to have caused his COPD.  See Veterans Benefits Administration (VBA) Adjudication Procedure Manual M21-1 (Manual M21-1), Part VI, paragraph 7.21(b)(1), Occupational Exposure (Oct. 3, 1997) (Some of the major occupations involving exposure to asbestos include servicing friction products such as clutch facings and brake linings); Asbestos-Related Diseases, DVB Circular 21-88-8, paragraph 3, Occupational Exposure) (May, 11, 1988) (same effect). 

The Veteran was provided with a VA examination for his claimed IHD heart condition in June 2012.  The VA examiner noted that the Veteran does not have IHD, but noted that he is taking continuous medication for a diagnosed condition.  The examiner added that the Veteran has chronic CHF.  The lowest level of activity at which the Veteran reported symptoms of dyspnea was >3-5 METs.  There was no evidence of cardiac hypertrophy or dilation.  The examiner noted that the Veteran has no medical evidence of IHD.  The examiner added that the Veteran's heart disease began prior to diabetes and was not caused by diabetes, nor was his heart disease aggravated since the diagnosis of diabetes.  She opined that the Veteran has other conditions which could cause CHF including COPD, polycythemia vera, and hypertension.  The examiner noted that the Veteran's heart condition had a date of onset around 2006, when the Veteran got up one morning and his feet were swollen and he could hardly breathe.  He was taken to Saginaw VA and was admitted to the ICU, where the Veteran reported that he was hooked up to a big monitor that was making noises like firecrackers.  He was diagnosed with CHF and pulmonary edema.  He had a breathing tube in and then he was in a regular room for a couple of days before going home.  He has not had a heart catheterization and he does not recall having a stress test or echo.  The examiner noted that the Veteran was also having breathing trouble two to three years ago and was admitted for 11 days at St. Mary's in Saginaw.  The Veteran was told to slow down and that he was overdoing it.  The examiner added that the Veteran denies symptoms since taking the medications.

Although the Veteran's COPD and CHF do not qualify for the herbicide exposure presumption under 38 C.F.R. §3.309(e), his claims can still be considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, as the June 2012 VA examiner has found that the Veteran's COPD could have caused his CHF, the issue of service connection for a heart condition, to include CHF, is inextricably intertwined with the issue of service connection for COPD and may not be decided until the claim for COPD has been determined.

Thus, the Board finds that the Veteran should be afforded a VA medical examination to determine the nature and etiology of his diagnosed COPD, as well as an addendum medical opinion for his diagnosed CHF.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. At 83.  As the Veteran has raised the argument that his COPD and heart condition, to include CHF, is linked to his exposure to herbicide agents while in Vietnam, and as the record evidence contains VA medical records (October 2007 and December 2011) that indicate a diagnosis of COPD with a notation of AO exposure, the Board finds that a VA medical examination and addendum medical opinion is needed in order to address these contentions.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's claimed COPD.  The electronic claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests must be done, and all findings reported in detail.  Based on a review of the record and examination and interview of the Veteran, the examiner should provide opinions responding to the following:

a. Does the Veteran have COPD?  If not, please explain why, with citation to supporting clinical evidence.

b. If the Veteran is found to have a current diagnosis for COPD, is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is related to service?

The examiner should specifically consider and discuss the Veteran's MOS as a tire repairman and his duties related to handling brake pads, which is included among the military occupations involving exposure to asbestos, and address whether this type of exposure caused any respiratory damage that has resulted in, or contributed in any way to his COPD, given his medical history, family history, presence or absence of other risk factors, etc.

The examiner should provide a detailed rationale, with references to the record, for all opinions expressed.

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD is etiologically related to presumed in-service exposure to herbicide agents?  The Board is cognizant that there is no presumption of service connection for COPD due to herbicide exposure.  The question here is what is the likelihood that this Veteran's COPD is related to his herbicide exposure given his medical history, family history, presence or absence of other risk factors, etc.  

2. Next, return the claims file to the June 2012 VA examiner for an addendum opinion regarding the Veteran's heart condition, to include CHF.  If the examiner who drafted the June 2012 VA opinion is unavailable, the opinion should be rendered by another appropriate professional.  Based on a review of the record, the examiner should provide opinions responding to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran suffers from a heart condition to include CHF that manifested during, or as a result of, military service?

b. Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition, to include CHF, is related to service?

c. Is it at least as likely as not (50 percent or greater probability) that any diagnosed heart condition, to include CHF, is etiologically related to presumed in-service exposure herbicide agents?  The Board is cognizant that there is no presumption of service connection for CHF due to herbicide exposure.  The question here is what is the likelihood that any diagnosed heart condition, to include CHF, is related to his herbicide exposure given his medical history, family history, presence or absence of other risk factors, etc.  

d. If service connection is found for COPD, is it at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed heart conditions, to include CHF, was caused by or results from his COPD?

e. If service connection is found for COPD, is it at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed heart conditions, to include CHF, has progressed at an abnormally high rate due to or the result of his COPD?

A fully articulated rationale for each opinion requested must be set forth in the medical report.  The examiner must discuss the particulars of this Veteran's medical history and the relevant medical science applicable to this case, which may reasonably make clear the medical guidance in the study of this case.

3. The RO should then carefully review the examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO should return the case to the examiner for completion of the inquiry.

4. The RO should then readjudicate the claim on appeal in light of all the evidence of record.  If the issues remain denied, the RO should provide the Veteran a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




